Per Curiam.

We have examined the record of the testimony taken at the hearing before the Board of Commissioners on Grievances and Discipline and the exhibits presented by both relator and respondent. After a careful analysis of such evidence as to each count passed upon by the board, this court agrees that the record amply supports the findings of the board that respondent has violated the provisions of Canon 1, DR 1-102(A) (5); Canon 2, DR 2-106 (A); Canon 2, DR 2-110(A)(2); and Canon 9, DR 9-102, and that, therefore, respondent is guilty of misconduct as defined in Gov. R. V(5)(b).
We affirm the findings of the board and overrule respondent’s objections thereto.
We come now to the recommendation of the board that respondent be suspended for an indefinite period from the practice of law pursuant to Gov. R. V(6)(b). In our review of the whole record, and in consideration of respond*15ent’s objections and contentions, we find no facts in mitigation or justification of his actions.
Therefore, the findings and report of the Board of Commissioners on Grievances and Discipline are confirmed, and it is the judgment of this court, pursuant to Gov. R. V(6)(b), that respondent, Dan D. Weiner, be suspended for an indefinite period from the practice of law.
Judgment accordingly.
O’Neill, C. J., Herbert, Corrigan, Steen, Celebrezze, W. BRown and P. Brown, JJ., concur.